On Petition for Rehearing.
MAJOR, Circuit Judge.
A reading of plaintiff’s petition for rehearing in connection with the proof which it is claimed we ignored does not change our opinion that plaintiff failed to establish the negligence relied upon. The following statement contained in our opinion is particularly criticized: “* * * it is pertinent to note that there is not a scintilla of evidence that any defect in the cables or hooks caused by the Terminal Company’s use existed on the occasion of the accident. In fact, there is no evidence that the cables and hooks of the crane *189used on the occasion of the accident were ever damaged by the Terminal Company's use.” It is asserted in the petition that this statement is directly contrary to plaintiff’s evidence, and the testimony of two witnesses, Bultge and Heintz, is quoted in support of the assertion.
The testimony of Bultge is that he admitted testifying before a coroner’s jury: “Q. How would you endeavor to explain how it happened? A. Something went wrong with the cables.”
How this proves or tends to prove the negligence alleged we are unable to discern. In the first place, it represents nothing more than the expression of an opinion improperly admitted over defendant’s objection. In the next place, it throws no light on whether the cables stretched or broke or whether they were improperly attached to the box. This ophr.onated statement, in our view, does not constitute any proof of the negligence relied upon.
The testimony of the witness Heintz which plaintiff calls to our attention follows:
“Q. Do you know whether or not they were using the crane in question to lift material, that is, as a matter of practice, which was heavier than five tons ? A. Sure.
“Q. Do you know the weight of the material that they were lifting? A. Well, I seen them lifting eight tons.
“Q. In other words, as I understand it, I believe you said the capacity of the cable was five tons, is that right? A. Yes.”
It is to be noted in connection with this testimony that it was not shown when the crane in question was used with reference to the time of the accident. It could have been the day before or six months before for aught that is shown. Furthermore, the fact that the crane was at some time used in lifting material heavier than its capacity is not proof that the cable or hooks were in a defective condition at the time of the accident.
 Our opinion is also criticized for failure to discuss and apply the rule of res ipsa loquitur. The fact is that we considered this rule and thought it so plainly inapplicable as to require no discussion. Perhaps we were lulled into this belief by reason of the fact that plaintiff’s able counsel did not mention or rely upon it in his original brief. It was only after an inquiry by a member of this court during oral argument that plaintiff’s counsel made any claim that the rule was applicable. Plaintiff now relies upon Talge Mahogany Co. v. Hockett, 55 Ind.App. 303, 103 N.E, 815, and Eker v. Pettibone, 7 Cir., 110 F.2d 451, as authority for her contention that the rule should be applied. In the Hockett case the Indiana court in defining the rule includes the following element [55 Ind.App. 303,103 N.E. 816]: “ * * and it is made to appear that all the instrumentalities causing the accident are under the exclusive control and management of the defendant * * The rule which we announced in the Eker case is to the same effect. See also Indiana Harbor Belt R. Co. v. Jones, 220 Ind. 139, 41 N.E.2d 361; City of Decatur v. Eady, 186 Ind. 205, 115 N.E. 577, L.R.A.1917E, 242; Prest-O-Lite Co. v. Skeel, 182 Ind. 593, 106 N.E. 365, Ann.Cas.1917A, 474; Baltimore & Ohio Southwestern R. Co. v. Hill, 84 Ind.App. 354, 148 N.E. 489.
The facts related in the opinion demonstrate beyond any doubt that the cables and hooks were not at the time of the accident under the exclusive control and management of the defendant. In fact, plaintiff’s decedent performed a substantial part in their control and management. Perhaps the most important part of the operation was the fastening of the cable hooks to the box and the decedent was directly charged with this responsibility as to the cables on his side of the box. Such being the situation, plaintiff is not entitled to the benefit of the res doctrine.
The petition for rehearing is denied.